Citation Nr: 1819038	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-26 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety disorder not otherwise specified (NOS), and dysthymic disorder.


REPRESENTATION

Veteran represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from December 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board previously remanded the case in June 2016 for further development.  The matter is again before the Board.  


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD under the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and the preponderance of the evidence is against finding that any acquired psychiatric disorder is etiologically related to active duty service.  

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety disorder NOS, and dysthymic disorder, have not been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C. 
§§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

      Duty to Notify

VA's duty to notify was satisfied by letter in May 2012.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, and lay statements have been associated with the record.  

The Veteran was afforded a VA examination for PTSD in January 2013.  Pursuant to the June 2016 Board remand, the Veteran's evidentiary record was sent back to the January 2013 VA examiner for an addendum VA medical opinion.  The examiner was directed to discuss the Veteran's varying psychiatric diagnoses of record and determine whether any diagnosis was or is appropriate at any time during the pendency of the appeal.  If there was a diagnosis, the examiner was to opine whether the diagnosis was related to service, and if not, the examiner was directed to reconcile his conclusion with the diagnoses of record.  The RO was also instructed to retrieve updated VA treatment records and associate them with the electronic claims file.

Updated VA treatment records were obtained in August 2017 and associated with the Veteran's electronic claims file.  In July 2016 and August 2017, the January 2013 examiner reviewed the Veteran's file and provided the requested opinions.  The RO then readjudicated the Veteran's claim in an August 2017 supplemental statement of the case (SSOC).  As such, the Board finds that the RO substantially complied with the 2016 remand directives and no further action in this regard is warranted.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of the principles of Stegall v. West, 11 Vet. App. 268, 271 (1998), when the examiner made the ultimate determination required by remand).

The Board has carefully reviewed the VA examination and addendum medical opinions of record and finds that these, along with the other evidence of record, are adequate for purposes of rendering a decision in the instant appeal.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim.

II.  Service Connection for an Acquired Psychiatric Disorder

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If the Veteran's claimed stressor is related to 'fear of hostile military or terrorist activity,' and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(3).

For cases certified to the Board before August 4, 2014, such as this case, the diagnosis of PTSD must be in accordance with the American Psychiatric Association's DSM-IV.  38 C.F.R. § 4.125(a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.303(f)(3).

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety disorder NOS, and dysthymic disorder due to in-service stressors.  The Veteran contends that he reflects on his active duty service and grasps the reality of how frightening and deadly situations were in Vietnam.  Notable events include patrolling the waters around his ship for mines and taking incoming fire once while aboard his ship. 

Reviewing the relevant evidence of record, service treatment records are silent for any complaints of, diagnoses of, or treatment for acquired psychiatric conditions in service.  

Results from PTSD and depression screenings conducted by VA from March 2006, February 2007, September 2007, January 2008, and January 2009 were negative.  

A January 2009 VA treatment record indicated that the Veteran did not have mood changes, anxiety, depression, or suicidal ideations.  A psychological examination noted the Veteran's normal affect, that he answered questions properly, and had no symptoms of depression. 

In an August 2009 VA treatment record, the Veteran reported experiencing anxiety, irritability, and trouble sitting still at times.  The VA physician noted anxiety, but no mood changes or depression.  A psychological examination noted normal affect, properly answered questions, and no symptoms of depression.

A February 2010 VA treatment record noted that the Veteran did not exhibit mood changes, depression, anxiety, or suicidal ideation.  His affect was somewhat flat, but he answered questions properly and had no symptoms of depression.

In a March 2010 VA treatment record, the Veteran reported that he served in the United States Navy as a signalman and enjoyed his time in service.  He traveled to many countries, including Vietnam.  The Veteran had been married to his present wife for 41 years and had two sons.  He was active in church and enjoyed working in the yard and playing golf.  The Veteran expressed that he was recently irritable and depressed and was concerned that these symptoms were PTSD-related.  Results from an April 2010 PCL-M (PTSD checklist - Military Version) did not meet the criteria for a diagnosis of PTSD.

In a September 2010 VA treatment record, the Veteran denied anxiety, depression, and suicidal ideation.  A psychological examination noted that the Veteran had normal affect, answered questions properly, and exhibited no symptoms of depression.  

VA treatment records from March 2011 through October 2012 note negative PTSD and depression screenings; no mood changes, depression, anxiety, or suicidal ideation; and normal affect with questions properly answered and no symptoms of depression.  See March 2011, September 2011, and October 2012 VA Treatment Records. 

In an October 2012 VA treatment record, the Veteran expressed not caring if he lived or died.  He stated that he felt irritable with people and tried to shut down or walk away when he felt this way.  Although he worried a lot, the Veteran noted that his sleep and appetite were good, as was his level of motivation.  The Veteran reported thinking about his experiences in Vietnam and was easily startled and "jumpy."  The Veteran also reported that he was physically, emotionally, and sexually abused as a teenager, but he did not want to further discuss this, as he did not believe it bothered him or affected his life.  The VA psychologist diagnosed the Veteran with anxiety disorder NOS.

In a November 2012 VA treatment record, the Veteran stated that he was shot at while in Vietnam, but was not in active combat.  He reported thinking about Vietnam everyday but was not sure if he had actual flashbacks.  He denied nightmares and noted that he sat with his back against the wall when he was out.  The VA psychiatrist noted that the Veteran had some symptoms of depression, including dysphoria, fair sleep, okay interests, energy, and appetite, guilt and worthlessness, and some decrease in concentration.  The psychiatrist indicated that the Veteran was sexually abused as a teenager and although he did not believe it to be an issue, she noted that he utilized a good deal of denial regarding the abuse.  Mental status examination revealed middle range mood; pleasant, cooperative, and somewhat serious affect; logical and sequential without pressured thought processes; no psychosis; oriented to person, place, and time; good overall memory; fair insight; and good judgement.  The psychiatrist noted that the Veteran met the criteria for at least dysthymic disorder, if not major depressive disorder and had symptoms of PTSD.  The psychiatrist diagnosed the Veteran with dysthymic disorder, PTSD partially resolved, and sexual abuse survivor.  She recommended a low dose antidepressant and noted that the Veteran's sexual trauma could be a factor in his depression.

The Veteran was afforded a VA examination for PTSD in January 2013.  The Veteran reported minimal symptoms of PTSD, mostly thinking about his Vietnam experiences on a daily basis right before bed.  He was able to sleep for 8 to 10 hours and was able to function during the day.  The Veteran expressed that his main concern was anger towards "know it alls" and rude people.  He would walk away from them and use walking and prayer as a means to calm down, both of which were effective.  Examination revealed neat appearance, no abnormality in psychomotor behavior, cooperative attitude, broad affect, normal mood, intact attention and concentration, normal speech, intact memory, good judgement and insight, and anxiety when dealing with "know it alls" that continued to talk.

Following interview of the Veteran and review of his claims file, the VA examiner did not believe that the Veteran's symptoms interfered significantly with his functioning to constitute a true disorder.  The examiner noted several VA treatment records that described the Veteran's symptoms, or lack of symptoms, and diagnoses from VA psychologists.  However, the examiner ultimately concluded that the Veteran did not meet the diagnostic criteria for PTSD, in conformance with DSM-IV, based on the evaluation that day.  In particular, the examiner found the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria; and the examiner further found the Veteran does not have any mental disorder that conforms with DSM-IV criteria.

In a November 2013 VA treatment record, the Veteran reported symptoms of depression with some irritability and anger problems.  He noted that he was recommended for antidepressants last year and was now willing to try them.  The Veteran endorsed mood changes, anxiety, and depression, but denied suicidal ideations.  A psychological examination noted that the Veteran had normal affect, answered questions properly, and exhibited no symptoms of depression.  

Results from a December 2013 depression screening were negative. 

A January 2014 VA treatment record noted that the Veteran believed his prescribed antidepressant had helped with his depression but he still had trouble getting to sleep.  

Results from a December 2014 depression screening were negative and the Veteran exhibited no mood changes, anxiety, or depression.

In a January 2015 social work consult, the Veteran reported periods of depression, anger, and rage.  He reported becoming angry when other drivers tailgated him, but he did not verbalize his anger or let it get out of control.  He indicated that he just felt "out of control."  The Veteran also reported periods of passive suicidal ideation, but emphasized that he would never take his own life, as he was an active Christian and attended church regularly.  The Veteran stated that he was active and always finding things to do.  He had several friends he spent time with and enjoyed sports, working in his yard, and attending church activities.  The Veteran was noted to have good cognitive balance and was angered by situations that would anger most people.  He was able to have a good balance between positive and negative cognitions.  The Veteran had been prescribed paroxetine and reported that he had not been taking it as directed. 

A February 2015 VA treatment note indicated that the Veteran had not had any VA mental health services in the past 24 months.

A December 2015 VA treatment record noted no mood changes, anxiety, depression, or suicidal ideations.  Results of a depression screening were negative. 

A June 2015 VA treatment record noted normal mood and affect, and no anxiety or depression.   

In July 2016, the Veteran's claims file was returned to the January 2013 VA examiner for an addendum medical opinion.  The examiner reviewed the Veteran's medical records up to January 2013 and noted that all PTSD screening tests had been negative.  While the Veteran was diagnosed with anxiety disorder NOS in October 2012, the examiner noted that the Veteran's reports of traumatic circumstances at this evaluation did not fit the criteria for PTSD.  The examiner further noted a November 2012 VA treatment record which indicated that the Veteran had been sexually abused as a teenager and utilized a great deal of denial regarding the abuse, which could play a part in his depression.  The examiner explained that the Veteran had minimal mental health complaints up to January 2013, which was demonstrated by October and November 2012 Global Assessment of Functioning (GAF) scores of 69, indicating mild symptoms of psychiatric disorders.  The examiner noted that even if it were to be believed that the Veteran's diagnoses were warranted, the examiner believed the main reason for the Veteran's depression was related to his sexual abuse as a teenager.  The examiner determined that the Veteran was less likely than not suffering from a mental illness, as he did not have significant functional impairment and only had very mild symptoms.  The examiner also opined that, if it were to be conceded that the Veteran did have a mental health diagnosis, it was less likely than not related to the Veteran's military experience and more likely than not related to his sexual abuse as a teenager.

December 2016 and July 2017 VA treatment records note a negative depression screening test and normal mood and affect, with no anxiety or depression.   

Following the association of updated VA treatment records to the Veteran's claims file, the file was again returned to the January 2013 VA examiner in August 2017 for an addendum medical opinion considering evidence from the entire appeal period.  The examiner noted that the Veteran had taken a February 2013 PCL-M test that was positive for PTSD but failed to contain any note from the provider.  The examiner also noted that although the Veteran's November 2013 depression screening test was negative, he was placed on an antidepressant.  His dosage was later increased when he reported continuing difficulties falling asleep.  A December 2016 VA treatment record noted that the Veteran had stopped taking his antidepressant.  He denied any depression or anxiety and tested negative on a depression screening.

The examiner noted that evidence showed documented depression with prescription from late 2013 to 2016, and that the Veteran had been off his medication beginning in December 2016 and had denied mental health issues.  While he acknowledged that the Veteran scored positive on a test for PTSD, he noted that there was no further information accompanying the test results and all other PTSD-specific notes of record indicated sub-threshold symptoms of PTSD.  While the vast majority of treatment records were related to depression and anger, it was noted that anger in these situations would be considered normal.  The examiner determined that the Veteran's relatively brief period of depression treatment was less likely than not related to his active duty service and that the Veteran did not currently meet the criteria for any mental health disorder. 

With regard to PTSD, the Board finds that the weight of the evidence is against finding that the Veteran has a diagnosis of PTSD.

The Veteran asserts that he experienced stressors that occurred during his service in Vietnam and his military personnel record establishes that he indeed served in Vietnam during his period of active duty.  However, even if the Board was to accept that his claimed stressors occurred, the initial question is whether the Veteran has had a valid diagnosis of PTSD at any time during the appeal period. 

The Board finds that the preponderance of the competent medical evidence does not support the existence of a PTSD diagnosis at any time during the appeal period.  Thus, the Veteran is not eligible for service connection for PTSD.  

The Board acknowledges that VA treatment records note that the Veteran had symptoms of PTSD and was diagnosed with partially resolved PTSD.  See November 2012 VA Treatment Record.  Further, the January 2013 VA examiner noted that the Veteran scored positive for PTSD on a PCL-M test.  However, the evidence of record contains a negative April 2010 PCL-M test and numerous negative results from PTSD screenings spanning the course of the appeal.  Further, the evidence fails to contain a clinical diagnosis of PTSD that is supported by sufficient information to meet the criteria for a diagnosis of PTSD.  Additionally, weighing against the claim is the opinion of the VA examiner.  In January 2013, the examiner reviewed the Veteran's file and interviewed the Veteran.  The examiner found that the Veteran did not meet the DSM-IV criteria of PTSD.  In doing so, the examiner detailed that the Veteran did not experience symptoms of PTSD that caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  In July 2016 and August 2017, the examiner conducted a review of the Veteran's updated treatment records and noted that the Veteran continued to exhibit sub-threshold symptoms of PTSD.

The Board finds that the January 2013 VA examiner's opinion is the most probative medical evidence of record because it was based on a clinical interview of the Veteran, a review of the claims file, and the examiner provided a detailed clinical rationale supporting his opinion.  Further, the examiner's opinion is supported by numerous negative screenings for PTSD and no contradicting medical opinion of record.

The Board finds that the weight of the probative evidence of record is against establishing a current diagnosis of PTSD, such that service connection for PTSD is not warranted.  

Turning to the question of whether entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is warranted, the Board finds that the weight of the evidence is against finding that an acquired psychiatric disorder is etiologically related to service.

Service treatment records do not reveal any acquired psychiatric condition in service.  That is, they are silent for any psychiatric diagnoses, treatment, or complaints.   

The Board notes that the Veteran was diagnosed with anxiety disorder NOS in October 2012.  During this examination, the Veteran reported feelings of irritability, worry, thinking about Vietnam and being easily startled and "jumpy."  He also indicated that he had been sexually abused as a teenager.  In November 2012, the Veteran was diagnosed with dysthymic disorder and sexual abuse survivor.  During this examination, the Veteran reported thinking about Vietnam daily, but denied nightmares.  The psychiatrist noted some symptoms of depression, decreased concentration, and feelings of guilt and worthlessness.  She indicated that the Veteran's sexual trauma could be a factor in his depression and noted that the Veteran utilized a great deal of denial regarding the abuse.  In November 2013, the Veteran was placed on an antidepressant which he took until December 2016. 

The January 2013 VA examiner determined, following interview of the Veteran and review of the claims file, that the Veteran' symptoms were not severe enough to constitute a true disorder and that the Veteran did not have a mental disorder that conformed to the DSM-IV criteria.  The examiner noted that several screenings for depression were negative.  Following the association of updated VA treatment records to the Veteran's file in 2017, the examiner indicated that the Veteran's experiences with depression and anger, as documented in the treatment records, were considered to be normal responses to situations that normally provoked such feelings.  The examiner further noted that the Veteran had undergone a period of treatment for depression, but opined that this was less likely than not related to active duty service and more likely than not related to the Veteran's sexual abuse as a teenager.  This was supported by VA treatment records which indicated that the Veteran's sexual abuse may have been more of an issue than the Veteran was aware of and could be a factor in his depression.

The Board notes that there is no contrary medical opinion of record regarding the etiology of the Veteran's psychiatric disorders.  The Board acknowledges the Veteran's belief that there is a connection between his psychiatric disorders and service.  Nonetheless, he is not competent to determine that his psychiatric disorders are due to service, as he is not shown to have specialized medical education, training, or experience necessary to provide a competent medical opinion as to the existence and etiology of any acquired psychiatric disorder.  Determining the etiology and diagnosis of an acquired psychiatric disorder is medically complex in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, his opinion on the etiology of any psychiatric disorder is also not probative evidence in support of his claim.

The Board finds that the January 2013 VA examiner's opinion is the most probative medical evidence of record because it was based on a clinical interview of the Veteran, a review of the claims file, and the examiner provided a detailed clinical rationale supporting his opinion.  Further, the evidence of record supports the examiner's findings and reveals multiple negative screenings for depression, as well as numerous treatment records which note that the Veteran did not exhibit symptoms of mood changes, depression, or anxiety.

Thus, the Board concludes that the preponderance of the evidence is against finding that the Veteran's acquired psychiatric disorders are related to his active military service.  

Consequently, the claim of service connection for an acquired psychiatric disorder to include PTSD, depression, anxiety disorder NOS, and dysthymic disorder must be denied, as the preponderance of the evidence is unfavorable leaving the benefit-of-the-doubt doctrine inapplicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

ORDER

The claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety disorder NOS, and dysthymic disorder is denied.





____________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


